Case 0:19-cv-61824-RKA Document 17 Entered on FLSD Docket 10/01/2019 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 0:19-CV-61824-RKA

  AREEB MALIK and HANH
  DANH,

         Plaintiff,
  v.

  POLLACK & ROSEN, P.A.,

        Defendant.
  _______________________________________/

                                         CERTIFICATE OF SERVICE

         The undersigned certifies that on September 18, 2019, a copy of the Summons [D.E. 11],

  the First Amended Complaint [D.E. 6], and corresponding exhibits, were electronically served on

  Defendant Pollack & Rosen, PA, c/o Seth A. Kolton, Esq. (seth@shendellpollock.com), of whom

  is authorized to, and otherwise agreed to, accept service of process on behalf of Defendant Pollack

  & Rosen, PA, and whom confirmed receipt of service thereof, via e-mail, on September 20, 2019.

         DATED: October 1, 2019

                                                                Respectfully Submitted,
                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540

                                                                COUNSEL FOR PLAINTIFF
                                                                                                                PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61824-RKA Document 17 Entered on FLSD Docket 10/01/2019 Page 2 of 2



                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on October 1, 2019, the foregoing was electronically

  filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record.

                                                                 Respectfully Submitted,

                                                                  /s/ Thomas J. Patti                                    .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                 PAGE | 2 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
